                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY

IN RE: Various Social Security Cases Affected by the Sixth Circuit Decision in
Hicks v. Comm’r of Soc. Sec.1, No. 17-5206

    5:16-cv-130       Clinton Ryan Mullins v. Comm’r of Soc. Sec.
    5:16-cv-375       Danny Lenn Reed v. Comm’r of Soc. Sec.
    6:16-cv-62        Robert L. Muncy, II v. Comm’r of Soc. Sec.
    7:16-cv-73        Carolyn Lynn Bates v. Comm’r of Soc. Sec.
    7:16-cv-77        Brenda Stewart v. Comm’r of Soc. Sec.
    7:16-cv-90        Janie Shepherd v. Comm’r of Soc. Sec.
    7:16-cv-91        Naomi Samons v. Comm’r of Soc. Sec.
    7:16-cv-97        Argle Kendrick v. Comm’r of Soc. Sec.
    7:16-cv-104       Matthew Slone v. Comm’r of Soc. Sec.
    7:16-cv-140       Kathy Ramey v. Comm’r of Soc. Sec.
    7:16-cv-149       Lenny Newsome v. Comm’r of Soc. Sec.
    7:16-cv-158       Timothy Brashears v. Comm’r of Soc. Sec.
    7:16-cv-163       Kathleen Campbell Curtis v. Comm’r of Soc. Sec.
    7:16-cv-183       Deborah Burke v. Comm’r of Soc. Sec.
    7:16-cv-185       Melissa C. Stiltner v. Comm’r of Soc. Sec.
    7:16-cv-209       Ricky Casebolt v. Comm’r of Soc. Sec.
    7:16-cv-212       Mary Sexton v. Comm’r of Soc. Sec.
    7:16-cv-229       Amy Jayne Charles v. Comm’r of Soc. Sec.
    7:16-cv-248       Eddie Reed v. Comm’r of Soc. Sec.
    7:16-cv-290       Emmitt Burton v. Comm’r of Soc. Sec.
    5:17-cv-262       Chessie Gray v. Comm’r of Soc. Sec.
    7:17-cv-5         Chad Shepherd v. Comm’r of Soc. Sec.
    7:17-cv-116       Margaret C. Copley v. Comm’r of Soc. Sec.
    7:17-cv-130       Joann Holbrook v. Comm’r of Soc. Sec.
    7:17-cv-158       Ranie Jo Coleman v. Comm’r of Soc. Sec.
    7:18-cv-33        Martin Lee Gillespie v. Comm’r of Soc. Sec.
    7:18-cv-47        Betty Robinson v. Comm’r of Soc. Sec.
    7:18-cv-122       Tracy Ann Hannah v. Comm’r of Soc. Sec.

                           MEMORANDUM OPINION AND ORDER

                                               ********

         These matters are before the Court on the Commissioner’s Motions to Remand


1
         Andrew Saul was sworn in as Commissioner of Social Security on July 17, 2019, during the
pendency of these actions. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Commissioner
Saul is automatically substituted as a party.

                                                  1
pursuant to sentence six of 42 U.S.C. § 405(g) in the above-referenced cases. Several

Plaintiffs have submitted responses opposing the Commissioner’s Motions to Remand,

arguing that the cases should be remanded under sentence four of 42 U.S.C. § 405(g).

For the reasons set forth herein, the Commissioner’s Motions to Remand pursuant to

sentence six of 42 U.S.C. § 405(g) are denied, the above-referenced cases are

remanded pursuant to sentence four, and all other pending requests for relief are

denied as moot.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       These matters arise from the award of social security disability benefits to Plaintiffs

in connection with their representation by attorney and now convicted felon Eric C. Conn.

The Social Security Administration’s (“SSA”) Office of the Inspector General (“OIG”)

developed reason to believe Conn, Administrative Law Judge (“ALJ”) David Daugherty,

and four examining doctors, Bradley Adkins, Ph.D., Srinivas Ammisetty, M.D., Frederic

Huffnagle, M.D., and David P. Herr, D.O., participated in a fraudulent scheme to obtain

benefits for Conn’s clients, including the Plaintiffs in the cases at issue here.2 Hicks v.

Comm’r of Soc. Sec., 909 F.3d 786, 794 (6th Cir. 2018). The OIG investigated the

suspected fraudulent conduct further and identified 1,787 individuals whose applications

appeared to be implicated in the fraud. “In particular, the OIG . . . ‘ha[d] reason to believe

that Mr. Conn or his firm submitted pre-completed ‘template’ Residual Functional

Capacity [(“RFC”)] forms purportedly from [the four doctors identified above], dated

between January 2007 and May 2011, in support of the individuals’ applications for



2
         Attorney Conn, ALJ Daugherty, and Dr. Adkins were convicted of various criminal charges arising
out of this fraudulent scheme. See Lexington Criminal Action Nos. 5:16-cr-022; 5:17-cr-043; 5:17-cr-104;
5:17-cr-066; 5:18-cr-059.

                                                   2
benefits.’” Id. On May 12, 2015, the OIG advised the SSA that it could move forward with

redetermining the affected claimants’ eligibility for benefits under 42 U.S.C. §§ 405(u) and

1383(e)(7)(A)(i). Id.

       On May 18, 2015, the Commissioner sent letters to the Plaintiffs in the above-

captioned cases, and approximately 1,500 similarly-situated individuals, explaining:

       [T]he SSA needed to redetermine plaintiffs’ eligibility for benefits because
       “there was reason to believe fraud was involved in certain cases involving
       [Adkins, Ammisetty, Huffnagle, and Herr],” one or more of these doctors
       “provided evidence” in plaintiffs’ cases, and the ALJ (i.e., Daugherty)
       “previously used that evidence to find [plaintiffs] disabled.”

Id. (internal citations omitted).      “The letters further explained that during the

redetermination process, the SSA ‘must disregard any evidence from one of the medical

providers above when the information was submitted by representative Eric C. Conn or

other representatives associated with Mr. Conn’s law office.’” Id. at 794-95. “Notably, in

redetermining plaintiffs’ eligibility for benefits, the SSA excluded all evidence submitted

by Adkins, Ammisetty, Huffnagle, and Herr—not just the RFC forms that the OIG had

identified as possibly fraudulent in its referral to the SSA.” Id. at 795 (internal footnote

and citations omitted). “Beyond the RFC forms, the four doctors had submitted evidence

detailing their examinations of plaintiffs, including any testing that they had performed and

behavioral observations they had made.” Id. Upon redetermination without this evidence,

the Commissioner found that all of the Plaintiffs were ineligible for benefits. Id. at 795.

       The Plaintiffs and other similarly-affected individuals filed numerous lawsuits

alleging the SSA’s redetermination process was unlawful. Judges in the Eastern District

of Kentucky issued conflicting rulings, and the issue was appealed to the United States

Court of Appeals for the Sixth Circuit where the cases were consolidated for appeal. Id.



                                              3
at 796. In Hicks, a split panel of the Sixth Circuit held in pertinent part that the SSA

violated the “Due Process Clause of the Constitution and the Administrative Procedure

Act [(“APA”)] required the SSA to allow plaintiffs an opportunity to show why the medical

reports uniformly and entirely disregarded in their redetermination proceedings were not,

in fact, tainted by fraud.” Id. at 813. Therefore, the Sixth Circuit held that the plaintiffs

were “entitled to summary judgment on their due-process claim.” Id. at 792.

       Turning to the SSA’s requirements under the APA, the Sixth Circuit explained that

“[w]hen an agency decision rests on official notice of a material fact not appearing in the

evidence in the record, a party is entitled, on timely request, to an opportunity to show the

contrary.” Id. at 805 (alteration in original) (quoting 5 U.S.C. § 556(e)). Therefore, the

Sixth Circuit found that those Plaintiffs “have provided evidence demonstrating that the

ALJs assigned to plaintiffs’ redetermination hearings essentially rejected the only

remaining medical opinions that could have established plaintiffs’ claims based on the

OIG’s off-the-record determination that the records involved fraud—determinations

plaintiffs had no opportunity to rebut or contest.” Id.

       Furthermore, the Sixth Circuit stated that in cases such as these, where “the SSA’s

procedures failed to comply with the APA’s formal-adjudication requirements [in 5 U.S.C.

§ 556(e)] . . . the ALJ’s failure to comply with § 556 would require reversal of the ALJ’s

determination and remand for further fact-finding unless the error was harmless.” Id. at

805 (citing Dixie Fuel Co., LLC v. Dir., Office of Workers’ Comp. Programs, 820 F.3d 833,

846 (6th Cir. 2016); Baker v. Dir., Office of Workers’ Comp. Programs, 980 F.2d 729,

1992 WL 361287, at *2 (6th Cir. 1992)). The Hicks court likened its case to Baker, where

“the ALJ’s error was not harmless because the ALJ ‘essentially rejected the only



                                              4
remaining medical opinion that could have established [the plaintiff’s claim]’ based, in

part, on his assessment of the drafting physician’s qualifications, which were not included

in the record.” Id. at 805-06 (citing Baker, 1992 WL 361287, at *2). Accordingly, in Hicks,

like in Baker,

        [P]laintiffs have provided evidence demonstrating that the ALJs assigned to
        plaintiffs’ redetermination hearings essentially rejected the only remaining
        medical opinions that could have established plaintiffs’ claims based on the
        OIG’s off-the-record determination that the records involved fraud—
        determinations plaintiffs had no opportunity to rebut or contest. The SSA’s
        process therefore fails under the APA.

Id. at 806.

        The Court stayed the above-captioned cases pending the Sixth Circuit’s decision

in Hicks. See, e.g., Muncy v. SSA, 6:16-cv-62 (Doc. # 28) (E.D. Ky. Jan. 25, 2017). The

stay remained in effect while the Commissioner sought rehearing or en banc

consideration in the Sixth Circuit, which was denied. See, e.g., id., (Doc. # 33) (E.D. Ky.

Dec. 17, 2018). While still considering whether to appeal the Hicks decision to the United

States Supreme Court, the Commissioner moved to remand the above-captioned cases

to the Social Security Administration pursuant to sentence six of 42 U.S.C. § 405(g).3

Many Plaintiffs filed responses contending that the matters should instead be remanded

pursuant to the fourth sentence of § 405(g).

II.     ANALYSIS

        Sentences four and six of 42 U.S.C. § 405(g) are the only procedural avenues for

remand available under the statute. Melkonyan v. Sullivan, 501 U.S. 89, 99-100 (1991).



3
        While the Court does not find the Commissioner is judicially estopped from arguing in favor of
remand under sentence six, the SSA’s position is weakened by its previous concession that “the
circumstances described in sentence six [were] not present” in Hicks v. Comm’r of Soc. Sec., 7:16-cv-154-
ART, (Doc. # 54 n.4) (E.D. Ky. Feb. 9, 2017).

                                                   5
Sentence four of 42 U.S.C. § 405(g) states that “[t]he court shall have power to enter,

upon the pleadings and transcript of the record, a judgment affirming, modifying, or

reversing the decision of the Commissioner of Social Security, with or without remanding

the cause for a rehearing.” Sentence six is as follows:

       The court may, on motion of the Commissioner of Social Security made for
       good cause shown before the Commissioner files the Commissioner’s
       answer, remand the case to the Commissioner of Social Security for further
       action by the Commissioner of Social Security, and it may at any time order
       additional evidence to be taken before the Commissioner of Social Security,
       but only upon a showing that there is new evidence which is material and
       that there is good cause for the failure to incorporate such evidence into the
       record in a prior proceeding.

42 U.S.C. § 405(g). Accordingly, pursuant to sentence four, the Court may make a

substantive ruling regarding the correctness of the Commissioner’s decision and enter a

corresponding judgment either affirming, modifying, or reversing the decision.

Meanwhile, the sixth sentence of § 405(g) “describes an entirely different kind of remand.”

Melkonyan, 501 U.S. at 98 (internal quotation marks omitted). Under sentence six, a

court “does not rule in any way as to the correctness of the administrative determination.

Rather, the court remands because new evidence has come to light that was not available

to the claimant at the time of the administrative proceeding and that evidence might have

changed the outcome of the prior proceeding.” Id. For the reasons set forth below, the

Court will remand these matters pursuant to sentence four.

       A.      Sentence four remand is proper.

       Remand pursuant to sentence four “is based upon a determination that the

Commissioner erred in some respect in reaching the decision to deny benefits.” Jackson

v. Chater, 99 F.3d 1086, 1095 (11th Cir. 1996). Where the Commissioner “has failed to

provide a full and fair hearing, to make explicit findings, or to have correctly [applied] the

                                              6
law and regulations,” a district court may remand pursuant to sentence four in conjunction

with a judgment affirming, modifying, or reversing the administrative decision.

Melkonyan, 501 U.S. at 101 (quoting H.R. Rep. No. 96-100, at 13 (1979)). While a district

court retains jurisdiction following a sentence-six remand, a sentence-four remand

constitutes a final and appealable order, and the district court’s entry of judgment after a

sentence-four remand terminates the district court’s jurisdiction over the case. See

Jackson, 99 F.3d at 1095 (citing Sullivan v. Finkelstein, 496 U.S. 617, 625-26 (1990);

Shalala v. Schaefer, 509 U.S. 292, 299 (1993)). Moreover, “[a] judgment of remand on

sentence-four grounds is a final judgment under the EAJA, and it usually starts the EAJA

attorney's fees application filing period running.” Id. (citing Melkonyan, 501 U.S. at 102).

       As previously discussed, in Hicks, the Sixth Circuit held that Plaintiffs who were

denied due process in the redetermination proceedings “are entitled to summary

judgment on their due-process claim.” Hicks, at 909 F.3d at 792. Additionally, the Sixth

Circuit found that in cases such as those presently before this Court, “the ALJ’s failure to

comply with § 556 would require reversal of the ALJ’s determination and remand for

further fact-finding unless the error was harmless.” Id. at 805 (citing Dixie Fuel Co., LLC,

820 F.3d at 846; Baker, 1992 WL 361287, at *2). Since the Sixth Circuit found that, like

the ALJ’s error in Baker, the ALJs’ errors in the above-captioned cases were not

harmless, the ALJs’ redetermination hearings should be reversed and remanded. Baker,

1992 WL 361287, at *2.

       Remand under sentence four is required in these cases because the ALJs erred

in making their redetermination-hearing decisions. The Hicks decision was a “substantive

ruling” that the Agency’s redetermination hearings violated the Due Process Clause of



                                             7
the Constitution and the APA. See Hicks, 909 F.3d at 813. Therefore, the Court may not

remand pursuant to sentence six, even though the SSA has yet to file an answer or other

responsive pleading and despite the fact that new evidence has come to light. See

Melkonyan, 501 U.S. at 100 (“Under sentence six, the district court may remand in light

of additional evidence without making any substantive ruling as to the correctness of the

Secretary's decision, but only if the claimant shows good cause for failing to present the

evidence earlier.”) (emphasis added); see also Jackson, 99 F.3d at 1095. Moreover, the

possibility that new evidence may be introduced does not preclude the Court from

remanding under sentence four. See Faucher v. Sec’y of Health & Human Servs., 17

F.3d 171, 175 (6th Cir. 1994) (“[R]emands under both sentence four and sentence six of

§ 405(g) can involve the taking of additional evidence.”). In sum, the SSA’s failure to

provide full and fair hearings and comply with the Due Process Clause of the Constitution

and the APA requires that this Court reverse the ALJs’ redetermination-hearing decisions

and remand the above-captioned cases pursuant to sentence four for further proceedings

consistent with the Sixth Circuit’s decision in Hicks. See Melkonyan, 501 U.S. at 101.

       B.     Sentence-four remand requires reinstatement of benefits.

       Having determined that a sentence-four remand is required, the Court next

considers whether remand under sentence four requires reinstatement of the Plaintiffs’

Social Security benefits.

       In Mathews v. Eldridge, the United States Supreme Court explained that

“[p]rocedural due process imposes constraints on governmental decisions which deprive

individuals of ‘liberty’ or ‘property’ interests within the meaning of the Due Process Clause

of the Fifth or Fourteenth Amendment.” 424 U.S. 319, 332 (1976). An individual’s interest



                                             8
in continued receipt of Social Security “benefits is a statutorily created ‘property’ interest

protected by the Fifth Amendment.” Id. at 333. At its core, procedural due process

requires “the opportunity to be heard ‘at a meaningful time and in a meaningful manner.’”

Mathews, 424 U.S. at 333 (quoting Armstrong v. Manzo, 380 U.S. 545, 552 (1965)).

       Here, the Sixth Circuit’s holding in Hicks requires that the Plaintiffs’ benefits be

reinstated and that the Plaintiffs be returned to the status quo during continued

redetermination proceedings. As previously discussed the majority held in Hicks that “the

SSA’s procedures violate the long-standing principles of procedural due process that

predate the Mathews test.”       Hicks, 909 F.3d at 797.       Moreover, the majority also

concluded that the Plaintiffs would prevail under Mathews. Id. Thus, the Hicks decision

granted summary judgment for the Plaintiffs and reversed the Commissioner’s

determination based on violation of the Plaintiffs’ procedural-due-process rights. Hicks,

909 F.3d at 797.

       It follows then that if the SSA violated the Plaintiffs’ procedural-due-process rights,

the SSA must reinstate the Plaintiffs’ benefits until the appropriate due process is

provided. Any other result would be incongruous with the decision in Hicks. Furthermore,

it would be illogical for the Court of Appeals to grant summary judgment for the Plaintiffs

based on a procedural-due-process violation but then allow the government to continue

to deprive the Plaintiffs of a protected property interest while the Plaintiffs await the due

process to which they are legally entitled. Ultimately, the SSA may not discontinue the

Plaintiffs’ Social Security benefits until it has provided the basic procedural-due-process

protections outlined in the Hicks decision. Hicks, 909 F.3d at 797.




                                              9
       This result is also supported by a recent district-court opinion from the District of

South Carolina, which arises from the same facts as Hicks. See Kirk v. Berryhill, 0:17-

cv-2189, 2019 WL 2950022 (D.S.C. July 9, 2019). It is further supported by Judge Amul

R. Thapar’s previous decision in Hicks at the district-court level. In a Memorandum

Opinion clarifying that his Opinion reversed the Commissioner’s determination, Judge

Thapar explained that “[t]he SSA must therefore return Hicks to the position she was in

before the agency's decision.” Hicks v. Berryhill, No. 16-cv-154-ART, 2017 WL 1227929,

at *3 (E.D. Ky. Mar. 31, 2017).

       Judge Thapar first explained that the SSA’s regulations require that the SSA

resume payment of benefits if the Commissioner’s redetermination decision is reversed.

Id. SSA regulations require that a recipient of SSDI and SSI benefits receive a hearing

before benefits are terminated. See Soc. Sec. Admin., Hearings, Appeals, and Litigation

Law Manual (“HALLEX”) § I-1-3-25(C)(5).           But here, the Plaintiffs did not receive a

hearing that comported with the basic tenets of procedural due process.

       Judge Thapar also noted that the Commissioner appeared to concede that

reinstatement of Hicks’s benefits would be proper if Judge Thapar’s Opinion was in fact

a reversal of the Commissioner’s redetermination decision. See Hicks v. Berryhill, 2017

WL 1227929, at *3.

       Three additional considerations warrant discussion on the reinstatement issue.

First, some authorities suggest that this Court may not award benefits if all essential

factual issues have not been resolved. In Faucher, the Sixth Circuit explained that “the

[district] court can reverse the decision and immediately award benefits only if all essential

factual issues have been resolved and the record adequately establishes a plaintiff's



                                             10
entitlement to benefits.” 17 F.3d at 176. But Faucher is not applicable here. The court

in Faucher addressed a district court’s award of benefits at the initial disability-

determination stage. Here, the cases before the Court are instances where the Plaintiffs

were determined to be disabled and their disability benefits were terminated during the

redetermination process. As such, here, the Court is not awarding benefits in the first

instance, but rather simply requiring reinstatement of benefits that were taken from

Plaintiffs without the necessary due process.

       In fact, application of the Faucher rule in this case would make little sense, seeing

as the defect with the Commissioner’s determination is based on the violation of due

process as a matter of law, not based on an unresolved issue of fact or review of the

record. Specifically preventing courts from reinstating benefits based on procedural-due-

process defects during redetermination proceedings would be illogical. Such a rule would

render courts unable to remedy procedural-due-process violations by the SSA. Even if

courts do not have the authority to award benefits in the first instance, if essential factual

issues are unresolved surely courts may reinstate benefits after finding an unlawful

deprivation of benefits by an administrative agency.

       Second, the Court acknowledges that a statement in a well-reasoned decision by

Chief Judge Karen K. Caldwell seems to suggest that reinstatement of benefits is not

required, even if the Court finds for the Plaintiffs on the due-process claim. Previously,

some of the Plaintiffs filed Motions for Preliminary Injunctions, requesting that the Court

require the SSA to continue issuing benefits during the pendency of the appeals of the

Commissioner’s decision. In the Order denying the motions for preliminary injunctions,

Judge Caldwell stated:



                                             11
       [E]ven if the Court were to find in favor of Plaintiffs’ due process claims (or
       any other substantive claim), the ultimate remedy Plaintiffs seek—the
       reinstatement of their previously awarded benefits—is not something the
       Court would provide even in a final decision on the merits in this action. To
       resolve any potential infirmity in the redetermination process, the most likely
       relief this Court would award to Plaintiffs would be to remand the decision
       for the ALJ to hold a supplemental hearing to allow Plaintiffs the opportunity
       to dispute the alleged fraud in the previously excluded evidence. It would
       not be to completely re-do the redetermination process, nor would it be to
       reverse the ALJ’s decision to eliminate Plaintiffs’ benefits out of hand. See
       Hicks, No. 16–cv–154–ART, D.E. 36 at 32 (E.D. Ky. Oct. 12, 2016).

Wombles v. Colvin, No. 7:16-cv-79-KKC, (Doc. # 16 at 4) (E.D. Ky. Dec. 7, 2016). Still,

after considering the context of this statement and accounting for subsequent legal

developments, the Court finds that this reasoning does not presently impact the

reinstatement of benefits.

       First, Judge Caldwell seems to have based this conclusion on Judge Thapar’s

October 12, 2016 decision in Hicks, which predated his later Order on March 31, 2017.

In the March 31, 2017 Order, Judge Thapar clarified that his decision did reverse the

Commissioner’s redetermination decision and required continuance of Hicks’s benefits.

See Hicks, 2017 WL 1227929, at *3. It is unclear if Judge Caldwell would have reached

the same conclusion after Judge Thapar clarified his earlier decision.

       Second and more significantly, Judge Caldwell’s Order was entered before the

Sixth Circuit’s decision in Hicks. Again, it is unclear if Judge Caldwell would have reached

the same conclusion after the Sixth Circuit’s decision holding that the Commissioner’s

redetermination procedures violated the Plaintiffs’ due-process rights.

       Third, Judge Caldwell’s decision considered Motions for Preliminary Injunction,

which require courts to weigh four factors, including the likelihood of success on the merits

and the risk of immediate irreparable harm. When Judge Caldwell entered her Order,



                                             12
courts in the Eastern District of Kentucky had split on the merits of the Plaintiffs’ due-

process claims. This would have clouded the inquiry on the likelihood of success on the

merits.

          As a result, after considering the context of Judge Caldwell’s statement in

Wombles and subsequent legal developments in the Conn cases, the Court finds that

Wombles has little, if any, effect on the present determination regarding reinstating

benefits to the Plaintiffs.

          Finally, the Court expressly notes that this Opinion does not constitute a

determination that the Plaintiffs are in fact disabled or that the Plaintiffs will be entitled to

SSDI or SSI benefits after additional proceedings. The Sixth Circuit’s holding is based

on the government’s violation of the basic tenets of procedural due process, not a finding

that the Plaintiffs are in fact disabled. In essence, the Sixth Circuit’s holding stands for

the proposition that the Plaintiffs are entitled to redetermination proceedings that comport

with due process: to wit, an opportunity to rebut the Commissioner’s finding that all the

evidence submitted by the fraud-involved four doctors was tainted and challenge the

Commissioner’s decision to disregard all medical evidence submitted by these doctors.

It is possible, and perhaps probable, that the Plaintiffs, once provided with the requisite

due process, will still be deemed ineligible for SSDI and SSI benefits and ultimately have

their benefits terminated. The government must, however, return the Plaintiffs to the

status quo until they are afforded an opportunity to challenge the Commissioner’s

decision to disregard medical evidence submitted by certain doctors.

          In conclusion, the Sixth Circuit held that the Commissioner’s determination that the

Plaintiffs were not disabled must be reversed because the redetermination process



                                               13
violated the Plaintiffs’ procedural-due-process rights. Thus, it follows that Plaintiffs were

deprived of a property interest without due process, which necessitates additional

proceedings and reinstatement of the benefits which were terminated. As a result, the

SSA must reinstate the Plaintiffs’ benefits and return the Plaintiffs to the status quo before

the Commissioner’s redeterminations in these cases. Additionally, the SSA must also

adjust any overpayment that it has sought from the Plaintiffs in the above-captioned cases

until it proves through a valid hearing that they are not entitled to benefits. Cf. Califano v.

Yamasaki, 442 U.S. 682, 705–06 (1979).

III.   CONCLUSION

       Accordingly, IT IS ORDERED as follows:

       (1)    The Court’s prior stay in these cases is hereby LIFTED;

       (2)    The Commissioner’s Motions to Remand pursuant to sentence six of 42

U.S.C. § 405(g) are DENIED;

       (3)    The Commissioner’s decisions denying the Plaintiffs’ disability claims on

redetermination are hereby REVERSED;

       (4)    The Plaintiffs’ requests to reinstate benefits pending the Commissioner’s

decision on remand are GRANTED consistent with this opinion;

       (5)    Pursuant to sentence four of 42 U.S.C. § 405(g), these matters are

REMANDED to the SSA for further proceedings consistent with the Sixth Circuit’s

decision in Hicks v. Commissioner of Social Security, 909 F.3d 786 (6th Cir. 2018);

       (6)    These matters are STRICKEN from the Court’s active docket;

       (7)    Any pending motions or other requests for relief in these matters are

DENIED AS MOOT;



                                              14
       (8)    This is a FINAL AND APPEALABLE ORDER and there is NO JUST

CAUSE FOR DELAY; and

       (9)    A separate judgment will be entered on this date.

       This 12th day of July, 2019.




M:\DATA\SocialSecurity\Omnibus MOO Lifting Stay and Remanding to SSA .docx




                                              15
